Merrell, J.
The Wilthan Realty Corporation holds a long term lease of the entire frontage on the west side of Third avenue between Seventy-first and Seventy-second streets for a distance of one hundred feet. Under the Building Zone Resolution of the City of New York the land may be used for business purposes. Upon this property the Wilthan Realty Corporation planned to erect a high-class moving picture theatre and for that purpose, and, indeed, prior to its obtaining its long term lease of the land lying along Third avenue between East Seventy-first and Seventy-second streets, the said realty corporation had acquired title to two parcels of land, one on the southerly side of East Seventy-second street and the other on the northerly side of East Seventy-first street, immediately in the rear of the leased parcel along Third avenue. A portion of these two parcels of land was within the one-hundred-foot business district and a portion extended westerly and into the residential district under said Building Zone Resolution. By the resolution adopted by the board of standards and appeals the intervenor, respondent, was granted the right to erect its theatre building not only upon its premises within the business district one hundred feet westerly of Third avenue, but was given the right to extend its theatre building *23into the residence district a distance of twenty-five feet on East Seventy-second street and nineteen feet eight inches on East Seventy-first street. Of the lands owned by the intervener, respondent, there remained a space of four or five feet in width lying along the westerly side of its proposed theatre building which it designed to use as an open court. The only entrance from the theatre building into this court was to be through an emergency exit from the orchestra floor about thirteen feet below the surface of Seventy-first street, and which exit was required under restrictions of the city with reference to the erection of theatres. The application was granted by the board of standards and appeals under subdivision c of section 7 of the Building Zone Resolution. So far as pertinent, the Building Zone Resolution under which this permit was granted provides as follows:
“ Use District Exceptions. The Board of Appeals * * * may, in appropriate cases, after public notice and hearing, and subject to appropriate conditions and safeguards, determine and vary the application of the use district regulations herein established in harmony with their general purpose and intent as follows: * * *
“ (c) Permit the extension of an existing or proposed building into a more restricted district under such conditions as will safeguard the character of the more restricted district.”
The order of certiorari herein was obtained by the petitioner, adjacent property owners intervening and appearing herein as petitioners, appellants. The rights of these interveners are identical with that of the petitioner. Under the resolution which the petitioner sought to review by the certiorari proceedings the Wilthan Realty Corporation as owner and lessee under a long term (sixty-three years) lease was permitted to erect a theatre building with a wide lobby and stores on the westerly side of Third avenue between Seventy-first and Seventy-second streets with a frontage thereon of 204 feet 4 inches and with a depth of 125 feet on Seventy-second street and 119 feet 8 inches on Seventy-first street. As before stated, a 5-foot court was to separate the proposed theatre building from the other buildings on the west. Beyond the 100-foot limit westerly from Third avenue and up to a point 100 feet easterly of Lexington avenue the land is all occupied by residences and apartment houses. The intervenor, respondent, had the right, within the 100-foot business district west of Third avenue, to erect any building it saw fit to erect thereon. It, however, desired to erect, not a cheap theatre building or building for commercial purposes, but to erect a high-class, ornamental theatre, and, therefore, for such purpose, in order to make the proposition *24reasonably profitable, required greater depth than 100 feet, and, therefore, acquired the additional land to the west of the leased parcel and which, to some extent, invaded the residential district. A public hearing was had and the whole matter threshed out. Following the filing of the petition herein an answer and return was filed by the board of standards and appeals, and thereafter the corporation counsel of the city of New York, on behalf of the board of standards and appeals, served notice of motion to quash the certiorari order, and to dismiss the petition, and to confirm the determination of the board. The matter came on for hearing at Special Term and after an extended argument and upon the record before the court, the court dismissed the certiorari order by the order appealed from.
The issues raised by the appellants herein seem to be four in number. It is first claimed by appellants that the board of standards and appeals had no jurisdiction to entertain the application or to grant it, owing to the fact that it had, prior to such application, denied an application for similar relief in 1927; second, it is claimed that the appellants were denied a fair hearing by the board; third, that the board was without power to permit the extension of a commercial building into a residence district without showing hardship, as required by section 21 of the Building Zone Resolution; and, fourth, that the application was without merit, and should have been denied upon the merits.
Talcing up these points in the order mentioned, we do not think there is any force in the suggestion that the board of standards and appeals was precluded from entertaining and granting the appheation for the permit asked by the intervenor, respondent, by reason of the prior denial of a similar appheation. After an examination of the record, we do not think that there is such a similarity in the appheation which was denied in 1927 and that which was granted as to preclude the board’s considering the second appheation. The only similarity seems to he in the fact that the general district was the same and the appheation was for a permit to extend the respondent’s theatre building into a residence district. The appellants claim that there were two prior applications which were denied. As a matter of fact, there was but one. An appheation was made in 1926, which was prematurely made before respondent had acquired the premises in question and before it had obtained a lease of the land lying along Third avenue. Concededly this appheation was premature and was withdrawn by the applicant. The 1926 appheation was never passed on by the board of standards and appeals, and, therefore, that prior appheation has no bearing on the present appheation.
*25The theory upon which it is asserted the board of standards and appeals is precluded from considering successive applications is that it occupies a quasi-judicial position and that it cannot reverse itself upon the same facts by a subsequent ruling. In 1927 an application was made by respondent for a permit to extend its theatre building into the residence district. However, the application in 1927 was quite different from the application which was granted by the action of the board of standards and appeals here under review. In granting the motion to quash, the court at Special Term (138 Misc. 187), among other things, said: “As to the objection that the board had no power to reconsider the application after having once denied it, it is well pointed out that the second application was not one of reconsideration but a new application upon different plans. It is true the same general plot was involved. On the other hand, the second set of plans introduced the conditions of safeguard which were absent in the original plans, and a situation is presented unlike the one in People ex rel. Swedish Hospital v. Leo (120 Misc. 355; affd., 215 App. Div. 696), and more akin to the case of Matter of Vesell v. Walsh [137 Misc. 806]; affd. by Appellate Division, Dec. 21, 1928, 225 App. Div. 742).”
The authorities cited by appellants in support of their position that the second application may not be maintained for the same relief are clearly not applicable to the situation presented by the facts in the case at bar. In Matter of McGarry v. Walsh (213 App. Div. 289), cited by appellants, permission had been granted to reopen the proceedings by the board of standards and appeals ■because of alleged changed conditions. The court, however, deemed that there was no substantial change. In the Swedish Hospital case (120 Misc. 355; affd., 215 App. Div. 696) and in Matter of Riker v. Board of Standards & Appeals, decided by this court (225 id. 570), the board reopened a proceeding and attempted to rescind and set aside a former decision. This we held could not be done, except upon presentation of additional facts. We held that the facts were substantially the same on both applications, and that, therefore, the board of standards and appeals was powerless to set aside and disregard its prior action. In Matter of Hall v. Walsh (137 Misc. 448; affd., without opinion, 221 App. Div. 756) the Special Term, among other things, said: “ If the facts and situation were the same in both appeals, the prior decision would seem to be binding and require a similar holding in the later appeal. But if there had been a substantial change the matter would be open for a neto determination.” (Italics are the writer’s.)
The court indicated in that case that ordinarily whether there was such a change was for the determination of the board of *26standards and appeals, in the absence of bad faith. The appellants insist that there was bad faith shown by the board of standards and appeals in the case at bar. That question will be later considered.
In the application in 1928, under which the permit was granted by the board of standards and appeals and here under review, the facts were materially different from those which were presented to said board upon the application made in 1927. The answer and return of the board of standards and appeals herein to the petition for the order of certiorari clearly discloses the differences between the two applications, which are as follows: In the 1927 application the proposed building extended thirty feet into the residential zone on Seventy-second street. There were five stores on Seventy-second street and one corner store, a portion of the corner store being on Seventy-second street. The total frontage on Seventy-second street was one hundred and two feet. One store, approximately fourteen feet in depth, was in the residential zone, and fifteen feet of the lobby extended into the residential zone. In the building outlined in the 1928 application, which was granted, the proposed building extended only twenty-five feet into the residential zone on Seventy-second street. Instead of five stores on Seventy-second street there were to be only two stores on Seventy-second street, both of which were in the business zone; and the store frontage being fifty-five feet, no commercial portion of the new building is to be in the residential zone. No portion of the lobby was to be in the residential zone. The emergency exit on the westerly end leading to Seventy-second street and a five-foot court were provided, entirely free from buildings on the west end of the property. On the Seventy-second street side the second floor under the 1927 application was to be used entirely for commercial space. Under the 1928 application but one hundred and nine feet was to be used commercially, with no windows on any part of the space within the residential zone. In the building proposed by the 1927 application the Seventy-second street frontage was to be of Spanish type, ornamental, and not in keeping generally with the surrounding neighborhood. There was to be a large electric vertical sign about fifty feet high over the marquise and the marquise extended sixteen feet into the residential zone. On the Seventy-second street front of the building as proposed in the application granted there was an entire change, the building to be built in conformity with the other buildings in the locality. The vertical electric sign was eliminated, and the marquise does not extend into the residential zone. On the Seventy-first street side of the building the 1927 application provided that its westerly end was to extend eighteen *27feet two inches into the residential zone, and provided for a court fourteen feet in width by approximately thirty-five feet in depth at the westerly end of the Seventy-first street end. In the application here under review the plan is changed to call for the building at its westerly end extending nineteen feet and eight inches into the residential zone and for a court thirteen feet six inches in width by approximately sixty-four feet in depth. Under the 1927 application the building was to be of Spanish type, highly ornamental in design, and in many colors. Under the renewed application of 1928 here under review it is proposed that the front wall shall be of the same type as the new Seventy-second street front and in keeping with the general character of the buildings now in the neighborhood. The 1927 plans contained solid brick wall the full height of the building running south from Seventy-second street along the westerly lot line for a distance of about one hundred and seventy feet, no opening in the westerly wall except one emergency exit. In the plans now approved by the board of standards and appeals a court runs through the block at the westerly line two hundred and four feet in length, giving ventilation to the adjacent property to the west. No openings in the westerly wall are called for, except one orchestra emergency exit, which is about thirteen feet below the Seventy-first street level. The seating capacity of the proposed building under the 1927 plan was 3,280, whereas, the seating capacity under that now approved by the 1928 application is reduced to 3,140. In the application of 1927, eleven stores were provided for Third avenue, but now, owing to the enlargement of the Third avenue entrance, nine stores are provided thereon. Under the terms of the'Ruilding Zone Resolution above quoted it is required that the permit to extend a commercial building into a residential district can be granted only “ under such conditions as will safeguard the character of the more restricted district.” It seems to us that every change that has been made in the plans contained in the 1928 application from those contained 'in the 1927 application is for the safeguarding of the character of the restricted district, and is done at the sacrifice of the rights of the intervenor, respondent. Under the proposed plans, while a small portion of the theatre will be in the residence district, all its commercial activities are to be carried on within the business district. Under the new plan there is a curtailment of commercial activities on the side streets, even within the business district. Under the 1927 plan five stores were provided on Seventy-second street, one of which was within the residence district, as was also a portion of the theatre lobby. By the plans approved by the board these objections have been entirely eliminated, and the emergency exit to the west has been *28practically eliminated through the enlargement of the lobby on the Third avenue side.
Unquestionably the Wilthan Realty Corporation has a clear right to erect a theatre on its property within the business district. It would, therefore, be entirely unnecessary to make application to the board of standards and appeals, except by reason of the fact that the proposed building is twenty-five feet larger to the west on Seventy-second street and nineteen feet eight inches deeper on Seventy-first street. That these changed conditions in the two applications are sufficient to justify the board’s reversal of its action on the former application seems entirely clear under the decisions of this court. (Matter of Riverside St. Clair Corp. v. Walsh, 131 Misc. 652, 655; affd., 225 App. Div. 655; Matter of Vesell v. Walsh, Id. 742; Matter of Hall v. Walsh, 221 id. 756.) In Matter of Riverside St. Clair Corp. v. Walsh (supra), Mr. Justice Frankenthaler at Special Term said: “ It cannot properly be said that both applications are identical and that, therefore, the denial of the first necessitates the refusal of the second. The proposal in the latter that the board prescribe safeguarding regulations sufficiently differentiates it from the previous appeal to that body to permit the making of a different ruling. The board was without power to apply the provisions of subdivision (c) on the prior application in the absence of any expression on the part of the applicant that he was willing to accept such restrictions as might be prescribed if that part of section 7 were invoked. The cases of People ex rel. Swedish Hospital v. Leo (120 Misc. 355; affd., no opinion, 215 App. Div. 696) and Matter of McGarry v. Walsh (213 id. 289) are easily distinguishable. In the former it was held that the board could not after denying an application reopen the proceeding and reconsider its action without any new evidence or justification disclosed by its records. In the McGarry Case (supra) the applicant failed to substantiate his appeal on the ground of hardship, and permission to construct a garage was, therefore, denied. Eight months later the board granted permission to reopen the proceedings on the ground that a large gas tank had been erected in the rear of the premises since the board’s ruling. It appears, however, that the construction of that very tank had been mentioned in the prior application and had been a factor considered by the board in arriving at its earlier determination. The court in its opinion emphasized (bottom of p. 293) that both applications invoked the very same section and no other and (p. 300) that no new facts were disclosed, the board having merely reversed its prior decision without any reason or justification. It must be patent that neither of these authorities bears any analogy to the *29present proceeding.” This court unanimously affirmed that decision.
Matter of Hall v. Walsh (supra) arose in the Second Department, and it was likewise held that where there were changed conditions in the applications, a renewal might be considered. Among other things, Mr. Justice Cropsey, presiding at Special Term in the Hall case, said, with reference to the change in conditions (137 Misc. 448): “ Whether there was such a change would be primarily for the board to determine. Here it has so found and I find nothing in the record to justify a reversal of that finding. Having the power to make its decision the discretion of the board in the absence of bad faith may not be reviewed. (Matter of Boyd v. Walsh, 217 App. Div. 461.)”
The case of Matter of Vesell v. Walsh (225 App. Div. 742) passed through this court recently. As in the case at bar, the application at Special Term was to quash an order of certiorari, and the decision of the Special Term was affirmed here, without opinion. In the Vesell case the board granted an application to erect an eight-story garage occupying the entire block between Sixth and Seventh avenues between Fiftieth and Fifty-first streets, which was a business district in which garages were prohibited. There had been two prior applications for the erection of such garage, in each of which, by formal resolution, the application was denied by the board of standards and appeals. The changed conditions which induced the board to entertain the third application were largely a variation in the plans. It was shown that the change in plans was of a substantial nature. As stated by Judge Lehman in Matter of Larkin Co. v. Schwab (242 N. Y. 330, 336): “ It may change its views as to what is for the best interests of the city; it may give weight to slight differences which are not easily discernible.” However, in the Vesell case the change in the plans was of substantial nature, but no more so than the change in the plans in the instant case. In the Vesell case the original application was for three levels below the street level, whereas in the amended plan there is but one story below the street level. In the changed plans six standpipes were provided as against two in the prior applications. Improved entrances and exits were provided and there was provision for a bus terminal in the building, and additional fire retarding improvements. These the board of standards and appeals held were material and substantial changes and sufficient to justify a rehearing. In the case at bar among other changes in the plans of the building there was an elimination of all stores and lobbies in the residence district, a reduction of the stores on Seventy-second street from five to two, the elimination of all windows on *30the second floor of the commercial space in the residence district, and conformation architecturally of the Seventy-second street front and the Seventy-first street front with other buildings in the locality, and the ehmination of the fifty-foot vertical electric sign and the marquise within the residence district. In the case at bar it is not sought to change the use of the district in any degree, but merely to use a very small part of the residence district in order to accommodate the rear of the theatre. It is idle to claim that such permission affected in any degree the remainder of the residential district to its detriment. The appellants reiterate their claim that if this encroachment is allowed it will destroy the original character of the neighborhood. On the face of it, such claim is nothing short of an absurdity. It is also claimed that by the proposed erection the value of the residential property will be lessened. At the present time the property upon which the respondent proposes to locate its theatre is occupied by old, dilapidated and rundown buildings occupied by such tenants as bootblacks, a dance hall and other undesirable activities. Can it be said that the erection of a high-class, dignified theatre building, as shown by the plans in this case, will detract from rather than enhance the value of the nearby residential property? Much stress is laid on the present peace and quiet of the locality. In his oral argument and in bis brief on the appeal counsel for the appellants dilates at length on the “ peace and quiet ” which the neighborhood at present enjoys, and the threatened intrusion therein that the slight extension of the proposed theatre would entail. It is very difficult to -understand how there can be much peace and quiet in a locality so near Third avenue with its busy traffic and its noisy elevated railway and adjacent to the dance hall and other business enterprises now being carried on. The respondent clearly has a right to build a theatre on its property within the business district, and it seems to us utterly absurd to claim that this undoubted right which the respondent has would result in any greater injury to the adjacent property owners by the erection of a fine theatre building, architecturally in conformity with the other property in the district. If the respondent is denied the right to erect its proposed theatre it will be compelled to erect a cheap theatre within the business district and the remainder of its property will be occupied by the erection of tenement houses which well may be erected without any conformity whatever to the property of the adjacent owners and which would undoubtedly be a much greater detriment to such property than the erection of the proposed theatre. The appellants seem to contend that no theatre should be erected at Third avenue at this point and that by the erection of such theatre *31the peace and quiet of the neighborhood would be disturbed. The appellants lose sight of the fact that the intervenor, respondent, has a legal right to erect its theatre. The only question is whether it will build a. theatre of fine proportions and architectural beauty or a mere cheap moving picture house for the accommodation of low class entertainment. Such a use certainly will not enhance the value of the adjacent property. Unquestionably this theatre will attract people from Third avenue and the east thereof, more than from the west of Third avenue. Unquestionably the wide main lobby on Third avenue will be that chiefly used for the entrance and egress of patrons of the theatre. We are unable to appreciate how, by the existence of the building as proposed, there can be any additional hardship to the adjacent owners. Upon the first point of lack of jurisdiction, we think the Vesell Case (supra) is sound authority in support of the action of the board of standards and appeals.
As to the appellants’ claim of bias on the part of the board of standards and appeals and that they were not given a fair hearing, an examination of the record convinces me that there was nothing of substance to such contention. The appellants were given a fair hearing, and all reasonable time was afforded them to present their case. It is true that at certain points in the case, to which attention is directed by appellants’ brief, there was some little impatience shown by the chairman of the board toward counsel for petitioner, but there is nothing whatever to support the contention that the board of standards and appeals did not grant the petitioner a fair hearing.
It is also the contention of the appellants that the board of standards and appeals had no authority to grant the application and that the case was granted under the provisions of subdivision b of section 7 of the Building Zone Resolution. As a matter of fact, the application was not granted under subdivision b of section 7, but under subdivision c of section 7 of the Building Zone Resolution. The board of standards and appeals acted solely within the provisions of subdivision c of section 7. The motion to quash the certiorari was argued by counsel for the city and by the applicant solely under subdivision c of section 7, and the application was so treated in the opinion of the justice presiding at Special Term. The application was not granted upon any showing of hardship or practical difficulty, as required by section 21 of the Building Zone Resolution. The courts have held that the board may exercise the power granted it under subdivision c of section 7 entirely regardless of the provisions of section 21 as to practical difficulty and hardship. (People ex rel. Fordham M. R. Church v. Walsh, 244 N. Y. 280; People *32ex rel. Smith v. Walsh, 211 App. Div. 205; affd., 240 N. Y. 606; Matter of Riverside St. Clair Corp. v. Walsh, 131 Misc. 652; affd., 225 App. Div. 655.) In the case of People ex rel. Smith v. Walsh (supra) it was held that subdivision c of section 7 of the Building Zone Resolution afforded ground for the granting of an application entirely separate and distinct from the provisions of section 21; and the same was held in Matter of Riverside St. Clair Corp. v. Walsh (supra).
Upon the merits of the case the appellants have little to say, contenting themselves with raising the claimed objections to procedure. We think the board of standards and appeals was entirely justified in granting the application of the intervenor, respondent, upon the merits. The erection of the proposed building will be for the benefit of the adjacent property owners instead of to their detriment. A theatre is bound to be erected in any event, and it only remains to be determined whether a cheap, unattractive structure shall be erected, or the one proposed of dignified proportions and in conformity with the architectural plans of the adjacent buildings. I think the respondent has used every effort to formulate plans for the erection of a structure which will be an ornament to the locality, and will not invade any rights of the adjacent property owners.
The application here under review does not present any substantial questions of fact. The whole matter was considered by the justice at Special Term and decided upon, the merits. We think it was within the province of the court at Special Term to act without witnesses, and that it was within the power of the board of standards and appeals to decide the matter without the presence of witnesses. The board had a right to draw upon its own knowledge of the physical situation of the locality. (People ex rel. Fordham M. R. Church v. Walsh, 244 N. Y. 280, 287.) The return of the board to the application for certiorari herein is full and complete.' The facts stated in said return are undisputed and uncontroverted. We think, therefore, that the motion to quash the certiorari order was properly granted. It was certainly in conformity with the practice adopted by the court and approved by this court in Matter of Vesell v. Walsh (225 App. Div. 742).
The order appealed from should be affirmed, with ten dollars costs and disbursements to the respondents against the appellants.
Dowling, P. J., concurs; Pinch and McAvoy, JJ., dissent.